DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/643,650.  Claims 1-9 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/041890, filed on 11/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a continuously variable transmission control device wherein the controller includes a dither control section configured to: acquire belt-slip-determining information for determining a possibility of occurrence of slip of the belt during control of the pulley hydraulic pressure; and perform a dither operation in response to a determination based on the belt-slip-determining information that the possibility of occurrence of slip of the belt is high, wherein the dither operation is to superimpose a dither current on the command base current, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a continuously variable transmission control method including acquiring belt-slip-determining information for determining a possibility of occurrence of slip of the belt during control of the pulley hydraulic pressure; and performing a dither operation in response to a determination based on the belt-slip-determining information that the possibility of occurrence of slip of the belt is high, wherein the dither operation is to superimpose a dither current on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	SATO (US 5,222,417), being the closest prior art, discloses a continuously variable transmission control device including a dither control section which superimposes a dither current on a command base current to prevent belt slip (see Fig. 3b and column 6, lines 57-68).  However, the reference fails to disclose the above mentioned limitations that deal with performing a dither operation in response to a specific determination regarding the possibility of occurrence of slip of the belt. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OGATA et al. (US 2010/0101653 A1) discloses a dither control system (see ABSTRACT).
OGAWA et al. (US 5,720,691) discloses a hydraulic control apparatus (see ABSTRACT).
HOFFMAN (US 5,673,166) discloses a dither magnitude control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659